      Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 1 of 9 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

SCOTTSDALE INSURANCE COMPANY,             )
                                          )
                              Plaintiffs, )
                                          )
        v.                                )     Case No.
                                          )
                                          )
Pallets 4 Less, Alfredo Alvarado and Raul )
Ballesteros.                              )
                                          )
                             Defendants   )
                                          )
                                          )
                                          )
                                          )
                                          )
______________________________________________________________________________

                COMPLAINT FOR DECLARATORY JUDGMENT
______________________________________________________________________________

       Plaintiff, Scottsdale Insurance Company (“Scottsdale”), by and through its attorneys,

Meagher & Geer, PLLP, hereby makes its Complaint for Declaratory Judgment against Pallets 4

Less, Alfredo Alvarado and Raul Ballesteros and alleges as follows:

                                      INTRODUCTION

       1.     This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. Plaintiff seeks a determination of the parties’ rights and obligations

under an insurance policy issued by Scottsdale to Pallets 4 Less with respect to the Underlying

Litigation brought by Mr. Ballesteros against Pallets 4 Less and Mr. Alvarado. This controversy

arises out of a personal injury lawsuit filed by Mr. Ballesteros against Pallets 4 Less and Mr.

Alvarado on August 4, 2017, currently pending in the Circuit Court of Cook County, Illinois,
       Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 2 of 9 PageID #:1




Court File No. 2017L007922 (the “Underlying Lawsuit”). Scottsdale is currently defending Mr.

Alvarado and Pallets 4 Less in the Underlying Lawsuit under a full reservation of rights.

Disputes exist between the parties regarding whether there is coverage for the Underlying

Lawsuit and whether Plaintiff has a duty to defend and indemnify Pallets 4 Less and Mr.

Alvarado in the Underlying Lawsuit. Consequently, Plaintiff seeks a declaration that:

                (a)     the Scottsdale Policy does not provide coverage for the claims asserted

                        against Pallets 4 Less and Mr. Alvarado in the Underlying Lawsuit;

                (b)     Scottsdale has no duty to continue defending Pallets 4 Less and Mr.

                        Alvarado in the Underlying Lawsuit because there is no coverage under

                        the Policy and can withdraw from the defense of Pallets 4 Less and Mr.

                        Alvarado;

                (c)     Scottsdale has no duty to indemnify Pallets 4 Less and Mr. Alvarado in the

                        Underlying Lawsuit because there is no coverage under the Policy.

                                               PARTIES

        2.      Scottsdale is an Ohio corporation with its principal place of business in

Columbus, Ohio. Thus, Scottsdale is a citizen of the state of Ohio.

        3.      Pallets 4 Less is an Illinois corporation with its principal place of business in

Chicago, Illinois and, thus, is a citizen of the state of Illinois.

        4.      Alfredo Avarado, an individual, is a citizen of Illinois.

        5.      Raul Ballesteros, an individual, is a citizen of Illinois.

        6.      Mr. Ballesteros, as the plaintiff in the Underlying Lawsuit, has or may have an

interest in the subject matter of this action that might be affected by the declaratory relief sought




                                                    2
          Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 3 of 9 PageID #:1




by Scottsdale; accordingly, Mr. Ballesteros is named as a defendant in this declaratory judgment

action.

                                  JURISDICTION AND VENUE

          7.     This declaratory judgment action is brought pursuant to 28 U.S.C. §§ 2201, 2202

and Rule 57 of the Federal Rules of Civil Procedure.

          8.     An actual justiciable controversy exists between Scottsdale and the defendants

within the meaning of 28 U.S.C. § 2201 regarding the scope and extent of insurance coverage

provided under the Scottsdale Policy, as more particularly described below.

          9.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because

the suit is between citizens of different states and the amount in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs.          The potential costs of defense and

indemnity owing to Pallets 4 Less and Mr. Alvarado will exceed $75,000 if coverage for the

claims asserted in the Underlying Lawsuit is found to exist under the Scottsdale Policy at issue.

          10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) in that a substantial

part of the events or omissions giving rise to this action occurred in this District.

                                    UNDERLYING LAWSUIT

          11.    In the Underlying Lawsuit, Mr. Ballesteros alleges he was injured on August 6,

2015 while working at a premise located at 7724 South Claremont Avenue or 7728 South

Claremont Avenue or 7724 through 7728 South Claremont Avenue, in the City of Chicago. Mr.

Ballesteros alleges that on that date he was on the subject premise in the course of his

employment.




                                                  3
      Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 4 of 9 PageID #:1




       12.     In the Underlying Lawsuit, Mr. Ballesteros asserts that, as the result of negligence

by Pallets 4 Less and Mr. Alvarado, he sawed three fingers while cutting wood with a table saw.

He asserts that he has suffered severe and permanent injuries and great bodily pain and suffering.

       13.     Upon information and belief, Mr. Alvarado is the president of Pallets 4 Less. Mr.

Ballesteros asserts in the Underlying Lawsuit that Mr. Alvarado is, individually, a contractor,

who was engaged in managing the table saw which injured Mr. Ballesteros. Accordingly, the

Underlying Lawsuit asserts that Mr. Alvarado is individually liable for Mr. Ballesteros’ injuries.

       14.     Mr. Ballesteros has asserted that both Pallets 4 Less and Mr. Alvarado were

negligent in failing to provide Mr. Ballesteros a safe place to work and in failing to properly

supervise Mr. Ballesteros.

       15.     Upon information and belief, Mr. Ballesteros was an employee of Pallets 4 Less

at the time of his injury. Indeed, after being served with the Underlying Lawsuit, on November

1, 2017, Pallets 4 Less and Mr. Alvarado filed a motion to dismiss the claims against them on the

basis that Mr. Ballesteros’ claims were barred by the Illinois Workers’ Compensation Act and

indicated in that filing that Mr. Ballesteros had filed a claim with the Illinois Worker’s

Compensation commission indicating he was an employee of Pallets 4 Less. Upon information

and belief, Mr. Ballesteros filed his workers’ compensation claim on August 11, 2015.

       16.     Upon information and belief, the motion to dismiss the Underlying Lawsuit has

not been resolved and Mr. Ballesteros’ workers’ compensation claim is also still pending.

                                 TENDER TO SCOTTSDALE

       17.     Mr. Alvarado and Pallets 4 Less tendered the defense of the Underlying Lawsuit

to Scottsdale on April 23, 2018, eight months after the Underlying Lawsuit had been initiated.

At the time of tender, counsel for Mr. Alvarado and Pallets 4 Less indicated that the claim had




                                                4
      Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 5 of 9 PageID #:1




not previously been tendered because defendants Mr. Alvarado and Pallets 4 Less believed they

did not have insurance coverage for the claim.

       18.     On or about July 13, 2018, Scottsdale agreed to provide a defense to Mr.

Alvarado and Pallets 4 Less under a complete and full reservation of rights.         Scottsdale

specifically reserved its rights to deny coverage based on the late notice of the Underlying

Lawsuit and based on the Employer's Liability and Worker's Compensation exclusions in the

Scottsdale Policy. Scottsdale also reserved rights to deny coverage and withdraw from the

defense if Pallets 4 Less and Mr. Alvarado failed to cooperate in the defense of the Underlying

Lawsuit. In addition, Scottsdale reserved the right to deny coverage to Mr. Alvarado to the

extent he is individually liable to Mr. Ballesteros and does not meet the definition of an

“insured” under the Scottsdale Policy.

                                           THE POLICY

       19.     Scottsdale issued a commercial general liability policy, policy number

CPS2239727, to Pallets 4 Less for the time period of May 12, 2015 to May 12, 2016 (the

“Policy”). The Policy was canceled on September 15, 2015. The Policy is subject to a $1

million occurrence limit.

       20.     The Policy excludes coverage for bodily injury to any employee of Pallets 4 Less.

Specifically, the Policy’s employer liability exclusion states as follows:

2.     Exclusions

       This insurance does not apply to:

                                                  ****

               e.      Employer's Liability

                       "Bodily injury" to:




                                                 5
      Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 6 of 9 PageID #:1




                    (1)      An "employee" of the insured arising out of and in
                             the course of:

                             (a)    Employment by the insured; or

                             (b)    Performing duties related to the conduct of the insured's
                                    business; or

                    (2)      The spouse, child, parent, brother or sister of that "employee" as a
                             consequence of Paragraph (1) above.

                    This exclusion applies whether the insured may be liable as an employer
                    or in any other capacity and to any obligation to share damages with or
                    repay someone else who must pay damages because of the injury.

                    This exclusion does not apply to liability assumed by the insured under an
                    "insured contract".

      21.    The policy also excludes coverage for any obligation of the insured under a

workers’ compensation law:

2.    Exclusions

      This insurance does not apply to:

                                                ****

             d.     Workers’ Compensation And Similar Laws

                     Any obligation of the insured under a workers’ compensation,
                     disability benefits or unemployment compensation law or any
                     similar law.

      22.    The policy also provides the following applicable conditions to coverage:

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

2.    Duties In The Event Of Occurrence, Offense, Claim Or Suit

      a.     You must see to it that we are notified as soon as practicable of an "occurrence"
             or an offense which may result in a claim. To the extent possible, notice should
             include:

             (1)    How, when and where the "occurrence" or offense took place;




                                               6
     Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 7 of 9 PageID #:1




            (2)     The names and addresses of any injured persons and witnesses; and

            (3)     The nature and location of any injury or damage arising out of the
                    "occurrence" or offense.

     b.     If a claim is made or "suit" is brought against any insured, you must:

            (1)     Immediately record the specifics of the claim or "suit" and the date
                    received; and

            (2)     Notify us as soon as practicable.

            You must see to it that we receive written notice of the claim or "suit" as soon as
            practicable.

     c.     You and any other involved insured must:

            (1)     Immediately send us copies of any demands, notices, summonses or legal
                    papers received in connection with the claim or "suit";

            (2)     Authorize us to obtain records and other information;

            (3)     Cooperate with us in the investigation or settlement of the claim or
                    defense against the "suit"; and

            (4)     Assist us, upon our request, in the enforcement of any right against any
                    person or organization which may be liable to the insured because of
                    injury or damage to which this insurance may also apply.

     d.     No insured will, except at that insured's own cost, voluntarily make a payment,
            assume any obligation, or incur any expense, other than for first aid, without our
            consent.

     23.    With respect to who is an an insured under the policy, the policy states as follows:

SECTION II – WHO IS AN INSURED

1.   If you are designated in the Declarations as:

                                           ****

     d.     An organization other than a partnership, joint venture or limited liability
            company, you are an insured. Your "executive officers" and directors are
            insureds, but only with respect to their duties as your officers or directors. Your
            stockholders are also insureds, but only with respect to their liability as
            stockholders.



                                              7
       Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 8 of 9 PageID #:1




                                              ****

2.      Each of the following is also an insured:

        a.      Your "volunteer workers" only while performing duties related to the conduct of
                your business, or your "employees", other than either your "executive officers" (if
                you are an organization other than a partnership, joint venture or limited liability
                company) or your managers (if you are a limited liability company), but only for
                acts within the scope of their employment by you or while performing duties
                related to the conduct of your business.

        24.     The Employer's Liability exclusion bars coverage for Mr. Ballesteros’ claims

against Mr. Alvarado and Pallets 4 Less. In addition, the other terms, conditions, and exclusions,

in the Policy, including but not limited to those cited above, may further bar or limit coverage to

Pallets 4 Less and Mr. Alvarado for Mr. Ballesteros’ claims.

                                       COUNT I
                                DECLARATORY JUDGMENT

        25.     Plaintiff hereby incorporates and realleges the allegations in Paragraphs 1 - 24 as

if fully set forth herein.

        26.     There exists a genuine and bona fide dispute and actual controversy and

disagreement between Scottsdale and the Defendants concerning whether Scottsdale has an

obligation to defend or indemnify Pallets 4 Less and/or Mr. Alvarado with respect to

Mr. Ballesteros’ Underlying Lawsuit.

        27.     Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 through

2202, Scottsdale in good faith requests that the Court declare that Scottsdale has no obligation to

defend Pallets 4 Less or Mr. Alvarado with respect to Mr. Ballesteros’s Underlying Lawsuit and

that Scottsdale can withdraw its defense of Pallets 4 Less and Mr. Alavarado in the Underlying

Lawsuit.




                                                    8
      Case: 1:19-cv-02555 Document #: 1 Filed: 04/16/19 Page 9 of 9 PageID #:1




         28.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 through

2202, Scottsdale in good faith requests that the Court declare that Scottsdale has no obligation to

indemnify Pallets 4 Less or Mr. Alvarado with respect to Mr. Ballesteros’s Underlying Lawsuit.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgment as follows:

       (1)     For judgment declaring that Plaintiff has no duty to defend Pallets 4 Less and Mr.

Alvarado in the Underlying Lawsuit and that Plaintiff can withdraw from the defense of Pallets 4

Less and Mr. Alvarado;

       (2)     For judgment declaring that Plaintiff has no duty to indemnify Pallets 4 Less and

Mr. Alvarado in the Underlying Lawsuit; and

       (3)     For such other and further relief that this Court may deem just and proper.

                                                     Respectfully submitted,

                                                     SCOTTSDALE INSURANCE COMPANY

       Dated: 4-16-19                                /s Kyle McConnell
                                                     One of Its Attorneys

Kyle McConnell
MEAGHER & GEER, PLLP
216 N. Jefferson Street, Suite 100
Chicago, IL 60661
312-463-1045
312-463-1046 (fax)
kmcconnell@meagher.com
ARDC No. 6311216




                                                9
